         Case 2:18-cr-00292-DWA Document 235 Filed 06/08/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                 v.                                       Criminal No. 18-292

 ROBERT BOWERS

   GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO CLARIFY AND
       AMEND ORDER REGARDING DISCLOSURE OF JURY RECORDS

       AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, Troy Rivetti and Soo C. Song, Assistant

United States Attorneys for said district, and Julia Gegenheimer, Special Litigation Counsel, Civil

Rights Division, and hereby submits this Response to Defendant’s Motion to Clarify and Amend

Order Regarding Disclosure of Jury Records. Doc. No. 231. Although styled as a motion to

“clarify and amend,” the defendant’s motion is actually one for reconsideration. But this Court’s

order of February 25, 2020, (Doc. No. 206), was clear and unambiguous on its face. The defendant

fails to set forth any intervening change in controlling law, new evidence, or clear error of law that

warrants the requested relief.

       I.      Relevant Procedural and Factual History

       On December 18, 2019, the defendant filed a Motion for Disclosure of Jury Records and

requested 15 categories of materials related to grand juries and trial juries. Doc. No. 158 at 4-7.

The government responded on January 17, 2020, (Doc. No. 176), and the defendant replied on

February 7, 2020, (Doc. No. 188).

       On February 25, 2020, this Court ruled upon the defendant’s motion, denying the motion

in part and granting it in part. Doc. No. 206. As to defense request number 2, the Court
         Case 2:18-cr-00292-DWA Document 235 Filed 06/08/20 Page 2 of 7




unambiguously limited the production to requested documents “which relate[] to the [Wheels]

used to summon the grand jurors who returned the indictment and the superseding indictment

in this case. . .”    Id. at 1 (emphasis added).     As to defense request number 3, the Court

unambiguously limited the production to the requested documents that were “produced to ensure

the quality and compliance of the [Wheels] used to summon grand jurors in this case. . .” Id.

(emphasis added). Regarding defense request numbers 7 through 10, the Court unambiguously

limited its order to materials related to “all grand jury wheels since May 1, 2015.” Id. at 3. The

Court also specified that materials related to defense requests 12 and 13, as well as any responsive

materials in paper format (rather than electronic), would be made available for inspection at the

Clerk’s office. Id. at 3-4. Finally, the Court ordered that all materials, whether viewed on-site or

produced to the defendant, were subject to the Protective Order. Id. at 4.

       On June 2, 2020, the defendant filed the instant motion stating that defense request 2 and

3 had been “omitted” from the Court’s time limitations on materials and requesting that the Court

amend its order to now require the Clerk’s office to copy and provide approximately 10 years of

materials to the defendant. Doc. No. 231. In support, the defendant cited only to information

provided in its original reply. Id. at ¶ 3 (noting that the reasons were previously stated in

defendant’s reply).

       II.     Legal Standard and Analysis

       “Motions for reconsideration may be filed in criminal cases,” and the District Court has

broad discretion to reconsider its interlocutory orders. United States v. Fiorelli, 337 F.3d 282, 286

(3d Cir. 2003); United States v. Solomon, Crim. No. 11-245, 2013 WL 2641674, at *2 (W.D. Pa.

June 12, 2013). Reconsideration is appropriate when there is: “(1) an intervening change in

controlling law; (2) the availability of new evidence; or (3) the need to correct clear error of law



                                                 2
         Case 2:18-cr-00292-DWA Document 235 Filed 06/08/20 Page 3 of 7




or prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per

curiam); see also United States v. Banks, Crim. No. 03-00245, 2008 WL 5429620, at *1 (W.D. Pa.

Dec. 31, 2008); United States v. Perminter, Crim. No. 10-204, 2012 WL 642530, at *3 (W.D. Pa.

February 28, 2012); United States v. Solomon, Crim. No. 11-245, 2013 WL 2641674, at *2 (W.D.

Pa. June 12, 2013).

               A.      The Instant Motion is a Motion for Reconsideration

       This Court’s Order was unambiguous and the defendant’s renewed motion does not claim

otherwise. See Doc. No. 231 at ¶ 4 (noting “the Court limited the historical materials to be

produced to May 1, 2015”). The defendant presumes that the Court “omitted” time frames for the

materials to be produced in response to defense requests 2 and 3. The Court, however, was explicit

in specifying the materials to be provided per those requests -- namely, those materials related to

the convening of the grand juries who returned a true bill for the Indictment and Superseding

Indictment in this matter. Doc. No. 206 at 1. Accord United States v. Poplar, No. 13-20107, 2014

WL 584924, at *2 (E.D. Mich. Feb. 14, 2014) (granting access to records related to the wheels

“from which the grand jurors in this case were drawn”); United States v. Davenport, No. 96-40019-

01-SAC, 1997 WL 109972, at *4 (D. Kan. Feb. 6, 1997) (limiting inspection to records related to

qualification of “the grand jury which returned the indictment in this case”).

       Rather than clarification, what the defendant actually seeks is a new order granting the

defense the relief the Court originally declined to order. This is the essence of a motion for

reconsideration and the defense request should be analyzed under those standards.

       B. The Defendant Does Not Attempt to Meet His Burden for Reconsideration of the Time
          Limitations Set Forth in the Court’s Order

       In support of his motion, the defendant merely states that he wants access to more

documentation than the Court ordered. He has failed to establish (or even allege) “(1) an

                                                 3
         Case 2:18-cr-00292-DWA Document 235 Filed 06/08/20 Page 4 of 7




intervening change in controlling law; (2) the availability of new evidence; or (3) the need to

correct clear error of law or prevent manifest injustice;” and, therefore, fails to meet his burden for

reconsideration. Lazaridis, 591 F.3d at 669.

       This Court’s ruling, which will provide the defendant with information related to three jury

wheels, 1 is sound and is consistent with case law. Howell v. Superintendent Rockview SCI, 939

F.3d 260, 269 (3d Cir. 2019) (indicating that the length of time of the underrepresentation is not a

bright-line test, but rather, depends on the magnitude of the disparity and the type and quality of

data offered by the defendant); United States v. Turner, No. 3:08CR141-DPJ-LRA, 2016 WL

5887760, at *5 (S.D. Miss. Oct. 7, 2016) (with respect to grand jury, granting defendant access to

demographic information for four-year qualified jury wheel from which the grand jury that

indicted defendant was selected); United States v. Savage, 2013 WL 797417 (E.D. Pa. March 5,

2013) (involving three jury wheels and five years of juror information); United States v. LaChance,

788 F.2d 856 (2d Cir. 1986) (involving two master wheels covering eight years). 2

       C. The Defendant’s Motion to Send Materials Directly to His Expert
          is Unduly Burdensome and Impermissibly Invasive

       The defendant newly requests “that the items designated for onsite review be provided to

the defense expert under the Protective Order already entered in this case” due to impediments to

travel posed by COVID-19. Doc. No. 231 at 4. The government does not object to some

reasonable accommodation in light of COVID-19, such as a limited extension of time for the

defense to arrange an on-site review of the jury materials at the expert’s direction. The precise




1
       According to the Clerk’s Office, a new Master Wheel is created every two years.
2
       See also Taylor v. Louisiana, 419 U.S. 522 (1975) (suggesting that time frame of almost a
year was sufficient in challenge to systematic exclusion of women from jury service); but see
Ramseur v. Beyer, 983 F.2d 1215 (3d Cir. 1992) (among other factors, juror study documenting
two years not enough for claim of racial disparity).
                                                  4
         Case 2:18-cr-00292-DWA Document 235 Filed 06/08/20 Page 5 of 7




relief sought by the defendant, however, is unduly burdensome to the Clerk’s office, could

compromise the integrity of the grand jury system, and is impermissibly invasive of citizens’

privacy interests.

       The defendant does not offer any reason why the defense itself cannot make

accommodations to address the conditions created by COVID-19.               This Court has already

concluded that copying, redacting, and sending the materials specified in its original order “would

place an extraordinary administrative burden on the Clerk of Courts and other Court personnel.”

Doc. No. 206 at 2, ¶¶ 12 and 13; see Savage, 2013 WL 797417, at *3 (“Highly invasive requests

that pose an extraordinary administrative burden on the courts will be deemed ‘infeasible’ and can

be denied on that basis alone.”).

       The United States objects to the wholesale copying of materials due to the significant

intrusion into the privacy of citizens as well as the potential for abuse to the grand jury process.

See Doc. No. 176 at 3-7. See also United States v. Van Pelt, No. 92-40042-01-SAC, 1993 WL

23730, at *9 (D. Kan. Jan. 13, 1993) (denying multiple requests, including for list of grand jurors

serving on grand jury in defendant’s case, and noting with concern that defendant “would be able

to determine the names and addresses of the persons serving on the grand jury which indicted him”

and finding that “[a]t this point, the defendant has not demonstrated to the court that he is entitled

to know such information or that such information is necessary for preparation of a motion to

challenge this district's compliance with 28 U.S.C. § 1861 et seq.”). This Court has already

recognized these concerns by ordering that “[n]o copies or reproduction of any kind shall be made

of any document reviewed on inspection” and by ordering that all materials viewed by the expert




                                                  5
         Case 2:18-cr-00292-DWA Document 235 Filed 06/08/20 Page 6 of 7




be “subject to the terms of the Protective Order.” 3 Doc. No. 206 at 3.

       Indeed, the privacy interest is so strong that this Court specifically directed that “[w]ith

respect to each item identified in this Order, the Clerk of Courts shall not produce any electronic

or paper document or other item containing the name, address, or other information from which

any potential or empaneled juror could be identified.” Doc. No. 206 at 3. The completed

questionnaires contain precisely that type of information, and it is imperative that these materials

be maintained in the Clerk’s Office and protected in in such a manner as to preclude the parties

from ascertaining and/or copying that information. The United States further urges this Court to

specifically direct that the defense and/or any expert refrain from using any of the requested

information to deduce the identity of any individuals in the materials, and to refrain from

contacting any such individual. 4 Cf. United States v. Richard A. Causey & Jeffrey K. Skilling,

2004 WL 1243912, at *15 (S.D. Tex. May 25, 2004) (requiring in-person inspection of juror

questionnaires at which government counsel must be present and, due to sensitive nature of

personal information in questionnaires, prohibiting counsel from “reproduce[ing], copy[ing], or

extract[ing] any information from the returned questionnaires without further order of the court.”).




3
         The Protective Order mandates that experts subject to the Protective Order review said
order and “sign a certification that they have read the Protective Order and agree to be bound by
its restrictions.” Doc. No. 24. It is unclear from the defendant’s motion whether this requirement
has been fulfilled since the entry of the Court’s order in February.
4
         The United States understands the Court’s order to implicitly include this prohibition and
the defense expert likewise confirmed that his stated intent is consistent with such a prohibition.
See e.g., Declaration of Jeffrey Martin, Doc. No. 188-1 at ¶¶ 7 and 9 (“I do not seek any personal
information that would allow the identification of any individual,” as the purpose of reviewing the
materials is “to analyze the demographic and systematic factors in the jury system in the Western
District of Pennsylvania.”). To the extent this understanding is incorrect, or contested by the
defense, the government requests that this prohibition be affirmed.
                                                 6
        Case 2:18-cr-00292-DWA Document 235 Filed 06/08/20 Page 7 of 7




       III.     Conclusion

       Defendant Bowers has raised no basis that warrants granting his Motion to Clarify and

Amend Order Regarding Disclosure of Jury Records. This Court’s Order of February 25, 2020,

should stand.

                                                 Respectfully submitted,

                                                 SCOTT W. BRADY
                                                 United States Attorney

                                                 s/Troy Rivetti
                                                 TROY RIVETTI
                                                 Assistant U.S. Attorney
                                                 PA ID No. 56816

                                                 s/Soo C. Song
                                                 SOO C. SONG
                                                 Assistant U.S. Attorney
                                                 DC ID No. 457268

                                                 s/Julia Gegenheimer
                                                 JULIA GEGENHEIMER
                                                 Special Litigation Counsel
                                                 Civil Rights Division
                                                 NY ID No. 4949475




                                             7
